THOMAS, Judge.
This court's prior judgment has been reversed and the cause remanded by the *98Alabama Supreme Court. Ex parte Buck, 256 So.3d 84, ---- (Ala. 2017). In compliance with our supreme court's opinion, we reverse the August 28, 2015, summary judgment of the Jefferson Circuit Court, entered in favor of CH Highland, LLC, and the City of Birmingham, and we remand the cause for further proceedings consistent with our supreme court's opinion.
REVERSED AND REMANDED.
Thompson, P.J., and Pittman, Moore, and Donaldson, JJ., concur.